Case 7:21-cv-00160-EKD-JCH Document 7 Filed 04/21/21 Page 1 of 5 Pageid#: 39



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

CHRISTOPHER S. HARRIS,                                  )      Civil Action No. 7:21-cv-00160
     Plaintiff,                                         )
                                                        )
v.                                                      )
                                                        )      By: Elizabeth K. Dillon
JOSHUA SALMON,                                          )          United States District Judge
     Defendant.                                         )

                                        MEMORANDUM OPINION

         Christopher S. Harris, a Virginia inmate proceeding pro se, filed a complaint pursuant to

42 U.S.C. § 1983. 1 The case is before the court for screening pursuant to 28 U.S.C. § 1915A(a).

Upon review, the court concludes that Harris’s complaint fails to state a claim and so is subject to

dismissal pursuant to 28 U.S.C. § 1915A(b)(1). The court will therefore dismiss the complaint

without prejudice. Because it might be possible for Harris to provide additional facts sufficient

to state a valid claim, however, the court will give him an opportunity to file an amended

complaint.

                                             I.    BACKGROUND

         Harris’s complaint lists only a single defendant—Joshua Salmon. The bare-bones

complaint, however, does not contain any facts as to what Salmon did that Harris believes

violated his rights.

         Harris states that the events on which his claims are based arose at the “ACDAC,” which

the court believes is a reference to the Amherst County Adult Detention Center (hereinafter

“ACADC”). He only lists one claim and refers to “cruel and unusual punishment.” The entirety



         1
           Within about a month of filing this complaint, Harris also filed two other civil actions: Harris v. SWVRJ,
No. 7:21-cv-98 (W.D. Va.), and Harris v. Kilgore, No. 7:21-cv-167 (W.D. Va.). According to the complaints in
those cases, the claims asserted in them arose at a facility operated by the Southwest Virginia Regional Jail
Authority.
Case 7:21-cv-00160-EKD-JCH Document 7 Filed 04/21/21 Page 2 of 5 Pageid#: 40



of his factual allegations are as follows: “Keep me locked down like I am [an] animal and get

treated like [an] animal not a [human] being.” The only relief he seeks is to be released. (Dkt.

No. 1.) He has since sent a letter to the court that says that the “jail is not get[ting] any better on

how they are treating the inmates” and that he needs to be moved out of the jail because he does

not want to serve the remaining eight months of his sentence at ADADC. (Dkt. No. 5.) Like his

complaint, his letter fails to identify any particular steps taken by Salmon or any details about his

alleged mistreatment. Nonetheless, the court construes this document as a supplemental

complaint and will consider the allegations raised in it in reviewing Harris’s complaint.

                                          II. DISCUSSION

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2)(B) (requiring court, in a case where a

plaintiff is proceeding in forma pauperis, to dismiss the case if it is frivolous or fails to state a

claim on which relief may be granted). Pleadings of self-represented litigants are accorded

liberal construction and held to a less stringent standard than formal pleadings drafted by

lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not

mean, however, that the court can ignore a clear failure in pleadings to allege facts setting forth a

claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387,

391 (4th Cir. 1990). Applying these standards to Taylor’s complaint, the court concludes that his

complaint fails to state any claim and thus is subject to dismissal, pursuant to 28 U.S.C.

§ 1915A(b)(1).

        “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85
                                                2
Case 7:21-cv-00160-EKD-JCH Document 7 Filed 04/21/21 Page 3 of 5 Pageid#: 41



(4th Cir. 2017) (internal quotation marks omitted). Liability under § 1983 is “personal, based

upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th

Cir. 2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail about each

defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017)

(explaining that liability will lie under § 1983 only “where it is affirmatively shown that the

official charged acted personally” in the violation of plaintiff’s rights and affirming dismissal of

claim where plaintiff did not allege personal involvement by defendant) (quoting Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

       Salmon is the sole defendant named in Harris’s complaint, and Harris does not identify

any action taken by him at all, let alone one that Harris believes violated his constitutional rights.

Thus, Harris fails to state a claim against the only named defendant, and his complaint is subject

to dismissal.

       Moreover, to the extent that his complaints about “mistreatment” are complaints about

the conditions at the jail or the amount of time that he is held in his cell, such claims are

reasonably construed as an Eighth Amendment “conditions-of-confinement” claim.

       The Eighth Amendment protects prisoners from cruel and unusual living conditions.

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not mandate

comfortable prisons,” and conditions that are “restrictive and even harsh . . . are part of the

penalty that criminal offenders pay for their offenses against society.” Id. at 347–49. To sustain

an unconstitutional conditions claim, a prisoner must show that: (1) objectively, the deprivation

was sufficiently serious, in that the challenged, official acts caused denial of “the minimal

civilized measure of life’s necessities”; and (2) subjectively, the defendant prison officials acted

with “deliberate indifference to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 834

(1994) (citations omitted). To satisfy the first element, the prisoner must show “significant
                                                   3
Case 7:21-cv-00160-EKD-JCH Document 7 Filed 04/21/21 Page 4 of 5 Pageid#: 42



physical or emotional harm, or a grave risk of such harm,” resulting from the challenged

conditions. Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995).

         Harris’s allegations do not plausibly allege either element of an Eighth Amendment

claim. Instead, they are conclusory and wholly lacking in detail about what conditions he even

challenges. They no not plausibly allege facts to show that he suffered any significant physical

or emotional harm, nor do any of his allegations plausibly allege a grave risk of such harm. See

Shakka, 71 F.3d at 166. As to the second element, he does not even allege that Salmon was

aware of whatever vague conditions Harris is challenging. Thus, his Eighth Amendment claim

fails.

         Lastly, Harris is advised that the only relief sought in his complaint—to be “released”—is

not relief that can be granted by this court as part of a § 1983 action, if he is asking the court to

shorten his sentence. Similarly, the relief of transfer to a new facility is generally not available

to § 1983 plaintiffs, because the court must give substantial deference to prison officials’

decisions regarding where to house inmates. See Meachum v. Fano, 427 U.S. 215, 227 (1976)

(explaining that prisoners have no constitutional right to be housed in a particular prison and

prison officials have discretion to house prisoners in a less agreeable facility); Garrett v.

Angelone, 940 F. Supp. 933, 942 (W.D. Va. 1996) (“In decisions concerning housing of specific

prisoners, the courts must defer to the expertise and discretion of prison officials who are much

better equipped to analyze prison security needs; judicial inquiry must remain limited to whether

a particular prison system or regulation violates constitutional or federal law.”) (citation

omitted).




                                                   4
Case 7:21-cv-00160-EKD-JCH Document 7 Filed 04/21/21 Page 5 of 5 Pageid#: 43



                                        III. CONCLUSION

       For the foregoing reasons, Harris’s complaint will be dismissed without prejudice for

failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1). In consideration of Harris’s

status as a pro se litigant, however, the court will give him an opportunity to amend his

complaint, if he believes he can correct the deficiencies noted in this opinion. If he elects to

amend, he shall do so within thirty days after entry of the accompanying order. Any amended

complaint must name a proper defendant or defendants and state specifically what each

defendant allegedly did to violate Harris’s constitutional rights. It also must contain

sufficient factual detail to allow the court to understand the facts underlying his claim(s).

Any amended complaint that Harris files must be a new pleading that stands by itself without

reference to a complaint, attachments, or other documents already filed. Harris’s filings to

date will not be treated as part of his complaint by the court and should not be incorporated by

reference by him in any amended complaint.

        An appropriate order will be entered.

       Entered: April 21, 2021.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                   5
